People v Plantiko (2018 NY Slip Op 05415)





People v Plantiko


2018 NY Slip Op 05415


Decided on July 25, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 25, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CARNI, J.P., LINDLEY, NEMOYER, CURRAN, AND WINSLOW, JJ.


707 KA 16-01057

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vROBERT W. PLANTIKO, ALSO KNOWN AS ROBERT W. PLANTIKO, JR., DEFENDANT-APPELLANT. 


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (TIMOTHY P. MURPHY OF COUNSEL), FOR DEFENDANT-APPELLANT.
LAWRENCE FRIEDMAN, DISTRICT ATTORNEY, BATAVIA (SHIRLEY A. GORMAN OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Genesee County Court (Robert C. Noonan, J.), rendered March 4, 2015. The judgment convicted defendant, upon his plea of guilty, of criminal possession of a weapon in the third degree. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Memorandum: On appeal from a judgment convicting him, upon his plea of guilty, of criminal possession of a weapon in the third degree (Penal Law § 265.02 [1]), defendant contends that his waiver of the right to appeal is unenforecable and that his sentence is unduly harsh and severe. Even assuming, arguendo, that defendant's waiver of the right to appeal was not knowingly, voluntarily and intelligently entered, we perceive no basis in the record to exercise our power to modify the sentence as a matter of discretion in the interest of justice (see  CPL 470.15 [6] [b]). We note that defendant was sentenced as a second felony offender convicted of a class D nonviolent felony, and his sentence of 2 to 4 years of incarceration is the minimum sentence he could have received for such an offense (see  Penal Law § 70.06 [3] [d]; [4] [b]).
Entered: July 25, 2018
Mark W. Bennett
Clerk of the Court